Citation Nr: 1104102	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  07-06 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim for entitlement to service connection for an acquired 
psychiatric disorder, to include schizophrenia.  



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1969 to February 1973.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the benefit sought on appeal.  
The Veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review.

In August 2009, the Board issued a decision denying the issue of 
whether new and material evidence has been submitted to reopen a 
claim for entitlement to service connection for an acquired 
psychiatric disorder.  The Veteran then appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court), and in an April 2010 Order, the Court vacated the 
August 2009 Board decision and remanded the matter to the Board 
for development consistent with the parties' Joint Motion for 
Remand (Joint Motion).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The parties to the Joint Motion found that the Veteran was not 
properly notified of a hearing that had been scheduled before the 
Board in July 2009.  In particular, the Veteran had asserted that 
he was never notified of his scheduled hearing and indicated that 
he wanted an opportunity to testify before the Board.  The 
parties noted that the evidence of record did include a letter 
notifying him of the scheduled hearing, but also observed that it 
had been sent to an old address.  Therefore, they determined that 
a remand was necessary to provide the Veteran an opportunity to 
testify at a hearing before the Board.  

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps in 
order to schedule the Veteran for a 
personal hearing with a Veterans Law Judge 
of the Board at the local office in 
accordance with his request.  The Veteran 
should be notified in writing of the date, 
time, and location of the hearing at his 
most recent mailing address.  After the 
hearing is conducted, or if the Veteran 
withdraws the hearing request or fails to 
report for the scheduled hearing, the 
claims file should be returned to the 
Board in accordance with appellate 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


